—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered May 18, 1995, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, we conclude that the County Court acted properly in not conducting an inquiry into *361the defendant’s allegations of ineffective assistance of counsel (cf., People v Sides, 75 NY2d 822).
The sentence imposed by the court was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.